Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 12, 1965, convicting him of robbery in the first degree, grand larceny in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No questions of fact were considered. Errors were committed at the trial which necessitate a reversal of the judgment of conviction. (See People v. Allen, 26 A D 2d 573 [revg. the conviction of appellant’s codefendant]; see, also, People v. Noble, 9 N Y 2d 571; People v. Morgan, 17 N Y 2d 696.) Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.